 TOMMY'S SPANISH FOODSTommy'sSpanish Foods,Inc.andButchers UnionLocal 551,Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO. Cases21-CA-8758 and 21-CA-8891December 14, 1970DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn April 22, 1970, Trial Examiner E. Don Wilsonissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengagingincertainunfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Decision and asupporting brief, and the Charging Party filedmemoranda in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered the Trial Examiner'sDecision, the exceptions, the briefs, and the entirerecord in this case, and hereby adopts only thosefindings, conclusions, and recommendations of theTrial Examiner which are consistent with the follow-ing modifications:The Trial Examiner found that Respondent violatedSection 8(a)(1) of the Act by certain remarks andother conduct designed to prevent the Union fromsuccessfully organizing the employees of Respon-dent's firm. We agree with the Trial Examiner in somerespects and disagree in others, as particularizedbelow.1.We think the Trial Examiner properly conclud-ed that the statements by Respondent's president, onJuly 22 andagainon August 20, that, as a matter ofprinciple, she would neveragreein collective bargain-ing to a union-security arrangement-a provisionwhich, to her stated knowledge, this Union invariablyinsisted upon-constituted restraint and coercion ofthe employees within the meaning of Section 8(a)(1).We have held that such an adamant avowal ofintention to refuse to negotiate a lawful union-security provision tends to convey to employees asenseof futility about the value of prospectivecollective bargaining and, in consequence, improperlyrestrains their freedom of choice in regard tocollective representation.M. F. A. Milling Company,170 NLRB No. 111. When considered together with187 NLRB No. 31235the other violations of Section 8(a)(1) hereinafterfound, we have no doubt that this anticipatory andunreasoned threat to refuse to meaningfully considerthe important subject of a union-security agreementabridged employee rights guaranteed by Section8(a)(1).Wigwam Mills, Inc.,149 NLRB 1601, enfd.351 F.2d 591 (C.A. 7).2.We also agree with the Trial Examiner that theRespondent's references,in itsletter of July 21, to apotential strike and the resultant permanent replace-ment of strikers were, in context, violative of the Act.In that letter, Respondent first noted, "[s]o there willbe absolutely no misunderstanding," that it was"strongly opposed" to the unionization of its employ-ees. The letter went on to state that if the Union werevoted in, and Respondent thereafter refused to meetitsdemands, the only alternative available to theUnion would be to call a strike. "If that happens," theletter continued, "we won't close our doors even forone day . . . and we will permanently replace thosewho go on strike. The law permits us to do that and weWill. . .."The Trial Examiner found that thesestatements,considered in conjunction with Respondent'swarningin a speech the next day that Respondent would neveragree to a union-shop provision, a provision purport-edly always insisted upon by this Union, had thecumulative effect oftellingemployees that:... the Union would inevitably call an unfairlabor practice strike because of Respondent's badfaith anticipated refusal to bargain about unionsecurity, if the Union shouldseeksuch security,and that it would permanently replace or dis-charge unfair labor practice strikers.We agree with this analysis. The thrust of theRespondent's remarks surely tended to put theemployees in fear that the conflict between theUnion's assumed demand and the Respondent'sdeclared response could only be resolved by a strikewhich would lead to the expeditious replacement ofthe strikers. In our view, this forecast was more than adiscussion of the possible consequences of collectivebargaining or of the legitimate rights of an employer;itwas the announcement of a game plan, to be playedby unlawfulrules,calculated to make employees lookupon collective bargainingas a one-way street leadingto unemployment. The baldly stated proposition to bederived from the July 21 letter and the July 22speech-that Respondent could and would perma-nently replace even those employees who might strikein protest of Respondent's unlawful refusal to bargainabout union security-must be considered a frustrat-ing and inhibiting encroachment upon employeerights.Here again, Respondent stressed the futility ofunion representation, but this time in the moreexacerbated framework of spelling out a scenario in 236DECISIONS OF NATIONALLABOR RELATIONS BOARDwhich a strike,certain to be caused by Respondent'sthreatened unfair labor practice,would result inpermanent replacement of the strikers.Respondentcould not lawfully make permanent replacements inthe projected situation,and it had no right underSection 8(c) to threaten to do so.Cf.Maxville StoneCompany,166 NLRB888;Reed& Prince Manufactur-ing Co.,96 NLRB 850, enfd. 205 F.2d 131 (C.A. 1).3.TheTrialExaminer found that Respondentviolated Section 8(a)(1) of the Act,on or about July22, bydenying economic benefits to its employeesbecause of union-related considerations;by impliedlypromising,on the same date,to grant such benefits ifthe employees would reject theUnionin a forthcom-ing election;and by thereafter granting the promisedbenefits.In our view,the evidence does not support thefinding that,on July 22,Respondent"refused" togrant an increase in insurance coverage to itsemployees.At best,the evidence, as fully described bythe Trial Examiner,indicates that Respondent had,by July 22,looked into the question of improving suchcoverage.There is no clear showing,however, that byJuly 22Respondent was in a position to grant-and,accordingly,to refuse to grant-the rather compre-hensive set of modifications of the program eventuallyannounced in late October,some 2 months after theAugust election.We do,however,agree with the Trial Examiner'sconclusion that the reference to proposed insuranceimprovementsmade in theJuly22 speech byRespondent'spresident was unlawfully designed toinfluence the employees in the election by promisingthem increased benefits in the future.We note that theenlarged benefits had not previously been mentionedby theRespondent to the employees,and there isnothing in the record to support a finding that theexpanded insurance program had,by July 22,been sodefinitively approved as to permit its characterizationas an existing benefit.A promise of new benefits in thecontext of an antiunion speech,especially one asforceful as that under consideration,inevitably andimproperly reminds employees of the fact that theemployer is the ultimate source of all benefits, andfurther reminds them of the necessity for notincurring the displeasure of the dispenser of suchbenefits.N. L. R. B. v.ExchangeParts Co.,375 U. S.405. We agree also with the Trial Examiner's findingthat the actual grant of the increased benefits inOctober,while union objections were pending to thefirstelection,was purposefully timed to furtherdisplay Respondent's power to affect the economicwell-being of its employees,and, in the circumstances,violated Section 8(a)(1).4.Finally,we have concluded, after carefuldeliberationof the problems presented in eachinstance, that the Trial Examiner's findings of otherviolations of Section 8(a)(l) should not be affirmed.To begin with, we do not find, as the Trial Examinerdid, that Respondent's statement in its August 20letter to employees-"We need your help-not thetension, bitterness and possible loss of wages throughstrikes that a union can bring"-constitutes a separa-ble threat by Respondent to cause tension andbitterness in the wake of a union victory.In the same letter, Respondent referred to thepossibility that a strike could "break" a company, inwhich case, according to Respondent, the Unionwould simply look for a new company to organize"and you look for a new job." Based on his earlierfinding that the Respondent had threatened that itwould cause a strike to be inevitable, the TrialExaminer concluded that the quoted reference to thenecessity for seeking new jobs was an independentviolation of the Act. In context, however, we do notconsider the statement to be unlawful. The remarkabout the need for new jobs is premised on thespeculated possibility that a strike could "break" theRespondent; we presume that the employees wouldunderstand that the Respondent did not desire andwould not actively promote such a turn of events.Respondent also stated in this letter, "The worsething that could happen to you would be if you wereworking for a company which was losing money,because then you would have no job securitywhatsoever." The Trial Examiner deemed this to be athreat of loss of employment if the Union wereselected as bargaining representative. However, againlooking at the immediate context in which thisparticular statement was made, we find that Respon-dent was addressing itself to a situation in which itmight be forced to grant unreasonable increases inwages and benefits.Against this frame of reference,the remark about job security becomes, we think, alawful comment on the basic economics of running abusiness.Finally, the letter of August 20 stated that the Unioncould do nothing for the employees that they couldnot do for themselves or that the Respondent was notprepared to do for them in the future. The TrialExaminer found that this statement emphasized thefutility of joining the Union and was coercive withinthe sense of Section 8(a)(1). While we recognize thatthe statementmay be read to imply that theRespondent had already determined that collectivebargaining would avail the employees nothing, wethink that the language lends itself as well to thelawful construction that Respondent had done, andwould continue to do, as much as it reasonably couldfor the employees. We do not find this generalizedappeal to be separately violative of the Act. TOMMY'S SPANISHFOODS237THE REMEDYRespondent has requested that the Notice toEmployees proposed by the Trial Examiner bemodified; the Charging Party has requested thatRespondent be ordered to post such notices in bothSpanish and English. Neither request has beenopposed, both seem appropriate, and we shall grantthem both. It should be noted that the requirement inour Order, below, that Respondent shall cease anddesist from unlawfully giving benefits to its employeesoperates prospectively and does not imply thatRespondent must withdraw the increased insurancecoverage found unlawful above.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Tommy's Spanish Foods, Inc., Fullerton, California,its agents, officers, successors, and assigns, shall:1.Cease and desist from unlawfully promisingbenefits or unlawfully giving benefits to its employ-ees; anticipatorily refusing to bargain about unionsecurity or other mandatory subjects of collectivebargaining; threatening permanent replacement ofany unfair labor practice strikers; telling its employ-ees that if they select a union as their collective-bargaining representative, a strike and loss of jobs isinevitable; or in any like manner interfering with,restraining, or coercing its employees in the exerciseof their rights under Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its plant, in Fullerton, California, in bothSpanish and English, copies of the attached noticemarked "Appendix."' Copies of said notice, on formsprovided by the Regional Director for Region 21,after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 21, inwriting, within 10 days from the date of this Order,what steps Respondent has taken to comply herewith.CHAIRMAN MILLER, concurring in part and dissentingin part:While I agree with my colleagues' dismissal ofcertain of the 8(a)(1) violations found by the TrialExaminer, my evaluation of the evidence also per-suades me that the remainder of Respondent's actionshere found unlawful by my colleagues fall well withinthe bounds of permissible conduct.While Section 8(a)(1) broadly prohibits employercoercion, restraint, or interference with the exercise ofSection 7 rights, Section 8(c), with equivalent breadth,sanctions the expression of employer views, argu-ment, or opinion, if such employer statements do notamount to threats or promises. I cannot find that anyof the remarks condemned by my colleagues fall intothe latter categories.The Respondent's president told employees that shedid not intend to agree to any demands which she feltwere not in their bestinterests,or which she opposedas a matter of principle, and she singled out forspecific mention a union-security arrangement which,she indicated, this Union had always sought fromother employers. The majority decision, agreeing withthe Trial Examiner, finds thesestatementsviolative ofSection 8(a)(1) as an "adamant avowal of intention torefuse to negotiate a lawful union-security provision."Iconsider such statements no more legally offensivethan a union's promise to employees that it will notsettle for less than a $1-an-hour raise. In neither caseare the respective parties declaring an intention torefuse to bargain, as such, about the mandatorysubject; and in bothcases it isevident to all concernedthat the announced positions are, inevitably, subjectto the give-and-take of the bargaining process and tothe realities of the economic framework in which thepartieswill be negotiating. This is, I think, simplylawful rhetoric, which the Act does not forbid.The Respondent's other remarks about the possibleconsequencesofunionizationherefoundunlawful-that the Union might call a strike if itsdemands were not met, and that the Respondentlegally could, and would, permanently replace thoseemployees who went on strike-seem to me to beequally privileged. An employer is entitled to pointout to employees that strikes may and do occur and hemay describe the legal implications of such workstoppages. Even were I to find that the Respondent'sJuly 22 statement of its position on the negotiation ofa union-security agreement was violative of Section8(a)(1), which I do not, I would have great conceptualdifficulty in linking that statement with the Respon-dent's references of the preceding day to the possibili-ty of strikes and replacements, and finding, as mycolleagues do, that the Respondent effectively threat-ened to permanently replace unfair labor practicestrikers. In view of the general context and nature oftheRespondent's remarks, and considering themIIn the event that thisOrder isenforcedby a Judgment of a Unitedchangedto read "POSTED PURSUANT TO A JUDGMENT OF THEStatesCourtof Appeals,the words in the noticereading "POSTED BYUNITED STATES COURT OF APPEALS ENFORCING AN ORDERORDER OF THE NATIONAL LABOR RELATIONSBOARD" shall beOF THE NATIONAL LABOR RELATIONSBOARD." 238DECISIONS OF NATIONALLABOR RELATIONS BOARDtogether with Respondent's stated commitment tobargain in good faith as the law requires, I cannot findin any of this a threat to force a strike in order to bringabout a loss of employment.Finally, I would find that Respondent's actions withrespect to the insurance increase mentioned toemployees on July 22 and granted to them in Octoberwere entirely proper. The evidence is undisputed that,about a month before the petition for an election wasfiled,Respondent's president had begun to explorethe possibility of expanding the employees' insurancecoverage and had contacted two insurance brokersfor this purpose. After the petition was filed, shediscussed with her employees their present level ofbenefits and, in doing so, told them that she had beenpreparing, prior to the advent of the Union, toimprove their insurance program. It seems clear to methatRespondent had a perfect right to informemployees of this fact. Just as an employer is free torehearse for employees the benefits which they havepreviously received from the employer without aunion, in order that they may evaluate the employer'spast performance, so should an employer be permit-ted to notify employees of efforts in progress toimprove the lot of the employees. Since it is uncon-tradicted that the Respondent's initial effort in thematter of increasing insurance predated the Union'sappearance on the scene and, accordingly, cannot becharacterized as simply a stratagem in response to thethreat of unionism, I would find that Respondent'sannouncement of the contemplated insurance in-crease was permitted under Section 8(c). The factspresented in this case do not give rise to the inferenceof unlawful intent drawn by the Court inN. L. R. B. v.Exchange Parts Co., supra.Similarly, I disagree with the conclusion of themajority that the implementation of the insuranceincrease in October constituted a further violation ofSection 8(a)(1).From all that appears, and asdiscussed above, the Respondent investigated thepossibility of instituting expansion of its employeeinsurance program at a time when union considera-tions could not have played a part in that decision,and then, 2 months after the Union lost the election,and seemingly in the normal course of events, put intoeffect the new program which it had selected. Theconception of the program having been legitimate, theRespondent was entitled, at the end of the gestationperiod, to effect a normal delivery. The GeneralCounsel has submitted no evidence to demonstratethat a Caesarean section was performed in order toinfluence a possible second election, as the TrialExaminer speculated, and I would find that theRespondent acted within its rights in implementingthe program.In accordance with the above discussion, I woulddismiss the entire complaint.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAll our employees have the right to join or assist ornot to join or assist Butchers Union Local 551,Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, herein the Union. Youare free to join or not to join any union of your choice.We do not have the right to interfere with or restrainor coerce you in your choice and will not do so.WE WILL NOT tell you that as a matter ofprinciplewe will not enter into a union-securityagreement with the Union if it is certified as yourcollective-bargaining agent.WE WILL NOT tell you that if the Union wins afuture election, a strike is inevitable and thatstrikers will be permanently replaced, particularlyin regard to those strikers who may strike becauseof our possible unfair labor practices. We have theduty, under the National Labor Relations Act, tobargain in good faith with the Union about unionsecurity and other matters, if a majority of youselect theUnion as your exclusive bargainingagent.WE WILL NOT promise or grant you benefits toincrease the probability that you will voteagainstthe Union.TOMMY'SSPANISHFOODS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Eastern Columbia Building, 849 South Broad-way,LosAngeles,California90014,Telephone213-688-5200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE. DONWILSON, Trial Examiner:Pursuant to due notice,a hearing in this consolidated matter,was held before me TOMMY'S SPANISH FOODS239on January 20, 1970,at Los Angeles,California.The partiesfully participated.Upon charges filed by Butchers UnionLocal 551,AmalgamatedMeat Cutters and ButcherWorkmen of North America,AFL-CIO,herein the Union,on August 29, 1969,the General Counsel of the NationalLaborRelationsBoard,herein the Board,issuedacomplaint on October 15, 1969,alleging that Tommy'sSpanish Foods,Inc., herein Respondent,violated Section8(a)(1) of the National Labor Relations Act, herein the Act,and on December 3, 1969,issued another complaint andorder consolidating cases and notice of hearing uponanother charge filed by the Union on November 5, 1969,alleging thatRespondent had further violated Section8(a)(1) of the Act.All parties appeared and have filed briefs which havebeen considered.Upon the entire record in the consolidated cases,including the briefs of the parties, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a California corporation engaged in theprocessing, distribution, and sale of frozen foods, with itsprincipal office and place of business located in Fullerton,California.During the past calendar year in the course and conductof itsbusiness, it sold and shipped goods valued in excess of$50,000, directly to customers located outside the State ofCalifornia.At all materialtimes, it has been an employerengagedin commerce within the meaning of the Act.II.THE LABORORGANIZATIONAt all materialtimes theUnion has been a labororganizationwithin themeaning ofthe Act.III.THEUNFAIR LABOR PRACTICESA.The IssuesDid Respondentby threatsand promisesand by thegranting of benefitsshortly beforeresolutionof objectionsby the Unionto an election which is pendingbefore theBoard,violate Section 8(a)(1) of the Act? 1B.The FactsThe record is essentially stipulated. It consists of variousletters admittedly distributed to Respondent's employees,2by Respondent's presidenManville, and an affidavit ofninepages signed by Respondent's president, KatherinManville, on September 25, 1969,3 and it was stipulatedthat if called to the stand she would testify under oath"precisely as is contained in her affidavit." 4IThe Unionseeks a bargainingorder. General Counsel has not. Thereisno evidence as to majority status of theUnion,etc., and,particularlybecause of GeneralCounsel's silence on the matter,I find no occasion forrecommendingan order for Respondent to bargain with the Union.2Approximately 30.3Hereinafter,all dates referto 1969,unless otherwisespecified.1.Statementsby Respondent that it would notagree to any form of union security if the Unionwon the electionAn election was held at Respondent's plant on August21.5The Union lost and on August 26 filed timelyobjections. On October 23, the Regional Director issued areport, recommending that the election be set aside anddirected the holding of a second election.On companytime,on or about July 22, Manville held ameeting with all Respondent's employees in the administra-tive section of the office building.Among other things, Manville said to the employees,according to her affidavit, "I emphasized that the Unionwould undoubtedly ask for a union shop if it won theelection, which would compel every employee to become amember and continue paying dues in order to work atTommy's Spanish Foods, Inc. I strongly emphasized that Iwas opposed to a union shop and thatbelonging or notbelonging to the Union should be a free choice at all times. Itold the employees that I could not,as a matterof principle,agree to any union shop condition and that to my knowledge,thisUnion invariably insistedon the unionshop. It was inconnection with this specific point that I commented about thepossibility of a strike and my reaction to it in the event one wascalled." (Emphasis supplied.)In the same affidavit, Manville admits that about 2 daysbefore the election she held meetings in her office withgroups of about four or five employees at a time. She toldthem, among other things that Respondent would neveragree to any union demand to which, "we were opposed asa matter of principle. This latter reference was primarily tothe union shop."In an August 20 letter delivered to all employees,Manville stated Respondent would "flatly reject" anydemands of the Union which Respondent did not believewere in the best interests of Respondent or its employees.(This obviously included union security.) She continued,saying there was no obligation under the law to sign "anycontract which does not suit our purpe.e." She added thatall the Union's contracts have the union shop in themwhich "makes it an absolute must" that every employeejoin the Union. She added, "we do not intend to agree toany contract where any employee of ours must join and paydues in order to work here."Union security is a mandatory subject of collectivebargaining.The above recited facts demonstrate thatRespondent engaged in an unlawful anticipatory refusal tobargain. Respondent told each of its employees it wouldrefuse to bargain with the Union with respect to unionsecurity even if the Union were selected by the employeesas their collective-bargaining representative. I concludeRespondent was conveying to its employees that its mindwas closed on this issue .6 The above recited facts establish aviolation of Section 8(a)(1) of the Act by Respondent. Aswill be hereinafter found, Respondent told its employees4 I considerher admissions against interest as contained in that affidavitasbindingon Respondent. I make no suchfinding as to self-servingstatements or explications which arenot corroborated.5The Union's petitionfor an election was filed onJuly 15.6Cf.DuroFittingsCompany,121 NLRB 377 240DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the only way the Union could try to enforce itsbargaining demands was by a strike, and added that allstrikers would be permanently replaced.2.Threat ofloss of employmentOn July 21, Respondent delivered a letter to each of itsemployees stating,inter alia,"So there will be absolutely nomisunderstanding, we are strongly opposed to the unionorganization of our employees . . . . If you vote this unionin you know that the only alternative available to theUnion, if we refuse to meet its demands,? is to pull you outon strike. If that happens, we won't close our doors even forone day and will run it with those of you who want to stayandwe will permanently replace those who go on strike.Thelaw permits us to do that and we will ...." (Emphasissupplied.)Iconclude that Respondent conveyed to each of itsemployees that the Union always insisted on unionsecurity,8 and told them that Respondent had a closedmind on such subject and would never agree to unionsecurity and a strike was the only way the Union couldenforce its demands of any kind. I find that Respondentconveyed to its employees that the Union would inevitablycall an unfair labor practice strike because of Respondent'sbad-faith anticipated refusal to bargain about unionsecurity, if the Union should seek such security, and that itwould permanently replace or discharge unfair laborpractice strikers .9 It was a violation of Section 8(a)(1) of theAct for Respondent to threaten to discharge employeeswho might engage in an unfair labor practice strike,particularly because Respondent implied such a strike wasinevitable.10What Respondent did was to convey to itsemployees that it was futile to vote for the Union becauseRespondentwould unlawfullyrefuse tobargain aboutunion security, and a favorable vote for the Union wouldonly result in an unfair labor practice strike with unlawfuldischarges of striking employees resulting therefrom. This ismy conclusion. This was violative of Section 8(a)(1) of theAct. It was a violation of Section 8(a)(1) of the Act forRespondent to create the impression on its employees that afavorablevote for the Union would inevitablyresult in astrikewith permanent replacement of even unfair laborpractice strikers. Strikes arenotinevitable.Good-faithbargaining by management and labor can make themunlikely.iiIt is significant in my finding of an 8(a)(l) violation asabove, in this section, that in its August 20 letter to eachemployee, Respondent said, "But how many times haveyou heard of strikes in a non-union shop? Strikes areunions' prime weapon. Have you ever been caught in astrike and lost days, weeks, or months of pay, while someunion tried to bend an employer to its will? 12 The unionrNote sec.111,B, 1, above,where it is found Respondent told theemployees that the Union always sought union security and that as amatter of"principle"Respondent would refuse such demand9There is no evidence that this is so9 There is no objective evidence that the Umon would call any kind ofstrike.Respondent did not say this but implied it Respondent,withoutobjectiveevidence,implied to its employees that the Union wouldinevitably strike for union security as to which Respondent had a closedmind.officials don't suffer-their paychecks continue, and if astrike action breaks a company 13 they couldn't care less.They just look for a new company toorganizeandyou lookfor a new job."This is an obvious implication that the"inevitable" strike which Respondent said would take placewould result in the fact that the striking employees wouldlook fornewjobs, i.e., they wouldceaseto be employees ofRespondent. Aside from the fact that there is no objectiveevidence of the inevitability of a strike if the Umon won theelection, neither is there any objective evidence that apossible strike would "break the company," or that thestrikerswouldceaseto be employees of Respondent notsubject to reinstatement upon request. Respondent told itsemployees that the above "is certainly an important pointto consider in deciding how to vote." Respondent likewiseviolated Section 8(a)(1) of the Act by stating in this letter,"We need your help-not thetension,bitterness andpossible loss of wages through strikes, that a union canbring." This was a plain statement that should the Unionwin the election there would be "tension and bitterness"between Respondent and the employees. This is certainlynot an inevitable result of a union representing anemployer's employees. Respondent indicated to its employ-ees that the only consequences of a strike, besides"breaking" the Respondent, would be that the strikingemployees would have to look for new jobs. Such is anunlawful threat, particularly insofar as Respondent toldthem the Union would call them out on strike becauseRespondent would refuse "flatly," to agree to a union-security agreement which the Union would predictably, butnot necessarily, seek. Respondent's self-serving statementthat its obvious threat "is not meant as a threat," merelyemphasizes that its statements were intended as apredetermined course of unlawful action.While discussing the employees' possible selection of aunion and as part of its threats, as hereinabove noted,Respondent, in the same letter, told its employees, "Theworst thing that could happen to you would be if you wereworking for a company which was losing money, becausethenyouwould have no job security whatsoever."Respondent, in violation of Section 8(a)(1) of the Act,conveyed to its employees that if they selected the Union inthe election,Respondent would lose money, and theywould have no job security. Respondent made threats ofloss of employment "which are designed to create andinstill in their [the employees'] minds a fear of economicsuffering if they [selected] the Union." This violatedSection 8(a)(1) of the Act.14That Respondent, not content with letters and generalspeeches, threatened small groups of employees withrefusal to bargain and inevitable strikes emphasizes itsactions in threatening employees with loss of employment,should they select the Union. Manville clearly attemptedioNo objectiveevidence thatthiswas so, even if Respondentcommitted unfair labor practices11There is no credibleevidence here thatthe Unionwould not bargainin good faith.12There isno evidence here that the Union would have done anythingbut try tohave mutual good-faith bargaining.13Plainly implying that that was what the"inevitable"strike would do.14Brownwood Manufacturing Co,149 NLRB 921. TOMMY'S SPANISH FOODS241unlawfully to dominate the employees' exercise of Section 7rights. The Respondent clearly told its employees that theycould not exercise all their Section 7 rights throughselection of the Union as bargaining representative and thatthey would be permanently replaced if they exercised theirright to strike even because of Respondent's predictedunfair labor practices. This was a violation of Section8(a)(1) of the Act.3.Unlawful promises of benefits and threats oflossesof benefitsItwas not until July 22 that Respondent advised itsemployees that it was considering and revising its employeeinsuranceprogram. Respondent said it had been doing thiswhen the Union filed its petition for an election. However,though allegedly it had been formulating these plans beforetheUnion's petition, Respondent told the employees itcould not grant such benefits while the petition waspending.In its letterof July 21, Respondent indicated,contrary to fact, that the filing of the petition was anabnormal course of events. The letter clearly indicated andsaid that if the petition had not been filed and the electionhad not been pending, the employees would have receivedadvantageousincreasesinvacation and hospitalizationplans. This wasthe same letterthat advised the employeesthat, if they voted for the Union, the only alternativeavailable to the Union, if Respondent refused tomeet itsdemands, was to pull the employees out on strike withresultingloss of jobs for strikers. On July 22, at a meeting,Manville told all the employees that she would dosomethingto improve Respondent's hospitalization plan.Manville admitted that it was not until after the petitionwas filed, and at thismeeting, that she first spoke to theemployees "openly" regarding improvement of Respon-dent's insuranceprograms.15 She told the employees thatbecause of the pendency of the petition or election,Respondent could not grant the fringe benefits althoughshe also indicated that, before the filing of the petition,Respondent had conferred with severalinsurancebrokers,consistentwith its policy "to provide the best benefits wecould afford." She said that before the petition was filed,"something was in the process of being done."Respondent, on August 20, told its employees that theUnion could donothingfor them that they could not do forthemselvesor that Respondent was not prepared to do forthem in the future. Obviously this pointed out the futility ofjoining the Union for the purposes of collective bargainingin violation of Section 8(a)(1) of the Act.16Ifind, based on the entire record, that Respondent'srefusal,on or about July 22, to grant an increase in fringebenefitswas based on "union considerations." Thisviolated Section 8(a)(1) of the Act. There was a more thanimplied promise of benefits if the employees would rejecttheUnion as bargaining representative. (SeeShermanDistributing Company, Inc.,171 NLRB No. 194.) Respon-dent, here, made it plain to each of its employees that, if the15 1 disregard her "feelings" that it was common knowledge in the plantthat the employees, prior to thistime,were aware of an intention ofRespondent to increase fringe benefits This is not objective or substantialor probative evidence16Respondent engaged in conscious overstatements forbidden by theUnion were not in the picture, they would receive anincrease in fringe benefits.Thus,Respondent,in violationof Section 8(a)(1) of the Act, denied economic benefits to itsemployees because of the presence of the Union, andimpliedly promised such benefits if the employees wouldreject the Union. Under all the circumstances of this case,including representation by an outstanding labor attorney,Mr. Nagel, I find no good-faith belief that it would havebeen an unfair labor practice to grant such allegedlypreplanned benefits at that time, and I find the benefitswere withheld because the Union was "in the picture." Suchdecision in the circumstances of this case, should be madewithout regard to whether a union is or is not "in thepicture."Respondent's decision to withhold benefits wasprompted by the Union's presence. Similarly, Respondentimpliedly promised suchbenefitsshould the employeesreject the Union. These actions were violative of Section8(a)(1) of the Act.174.Respondent's increase in benefits while aquestion of representation was pendingAs noted, the Union lost the election on August 21, andfiled objections, timely, on August 26.It is clear from Manville's affidavit that by interviewingand coercing groups of four or five employees at a time, inher office, before the election, the Respondent knew orshould have known with most able counsel, that there wasmore than a possibility that it violated at leastGeneral ShoeCorporation,97 NLRB 499, and that a new election mightbe directed.With full knowledge that the Union's objections mightwell be sustained and the election be set aside, Respondentafter the election, lost by the Union, and before theobjectionswere ruled on, chose to put into effectsubstantial increased insurance benefits for all its employ-ees.Knowing that a second election was a possibility, if not aprobability, it was a violation of Section 8(a)(1) of the Actfor Respondent to grant these increased benefits immedi-ately before a second election was directed. The insuranceincreases were to be effective as of October 1.Ifind that where Respondent had knowledge thatobjections to an election had been filed, and Respondenthad reason to believe they might be sustained, and therewas an unresolved question concerning representation,granting of increased benefits to employees by Respondent,during such time, violated Section 8(a)(1) of the Act.18Ifind Respondent increased the insurance benefits as areward for the employees voting against the Union and asan inducement to a favorable vote in a probably directedsecond election. I have considered that this Respondentcommitted many unfair labor practices before direction ofthe second election.19Ifind no economic necessity evidenced by Respondent,or the record, that the increase in economic benefits in theform of increased insurance was required at that time.Act SeeN LR B v. Dowel! Division of the Dow Chemical Company,420F 2d 480 (C.A 5).11American Technical Machinery Corporation,173 NLRB No 210.19See20th Century Glove Company Inc,165 NLRB No 12219SeeAmbox Incorporated146 NLRB 1520, 1571. 242DECISIONSOF NATIONALLABOR RELATIONS BOARDThisRespondent plainly restrained,threatened, andcoerced its employees in the exercise of their rights asprotectedby Section (7) of the Act.20IV. THE EFFECT OF THEUNFAIRLABORPRACTICESUPONCOMMERCERespondent'sactivities set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section I, above,have a close,intimate, andsubstantial relation to trade,traffic,and commerce amongthe several States,and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefromand from anyother invasions of itsemployees' rights under Section 7 of the Act, and takecertain affirmative action designed to effectuatethe policiesof the Act.Upon the basis ofthe foregoing findingsof fact and uponthe entirerecordin the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within themeaning ofthe Act.3.By interfering with, restraining,and coercing itsemployees in the exercise of rights guaranteed them bySection 7 of the Act, as found above, Respondent hasengaged in,and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.4.These unfair labor practices affect commerce withinthe meaningof the Act.[Recommended Order omitted from publication.]20 SeeN L.R.B v C J PearsonCo, 420 F 2d 695 (C.A 1)